UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34979 KAISER FEDERAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 26-1500698 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 9,558,960 shares outstanding as of May 13, 2011. Form 10-Q KAISER FEDERAL FINANCIAL GROUP, INC. Table of Contents Page Part I. FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2011 and June 30, 2010 1 Consolidated Statements of Income and Comprehensive Income for the Three and Nine months Ended March 31, 2011 and 2010 2 Consolidated Statements of Stockholders’ Equity for the Nine months Ended March 31, 2011 3 Consolidated Statements of Cash Flows for the Nine months Ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3: Quantitative and Qualitative Disclosures about Market Risk 34 Item 4: Controls and Procedures 35 Part II. OTHER INFORMATION Item 1: Legal Proceedings 35 Item 1A: Risk Factors 36 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3: Defaults upon Senior Securities 36 Item 4: Reserved and Removed 36 Item 5: Other Information 36 Item 6: Exhibits 37 SIGNATURES 38 Table of Contents Part I — FINANCIAL INFORMATION Item 1. Financial Statements KAISER FEDERAL FINANCIAL GROUP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) March 31, June 30, ASSETS Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Interest earning time deposits in other financial institutions Securities available-for-sale, at fair value Securities held-to-maturity, fair value of $2,505 and $3,866 at March 31, 2011 and June 30, 2010, respectively Federal Home Loan Bank (FHLB) stock, at cost Loans receivable, net of allowance for loan losses of $11,824 and $13,309 at March 31, 2011 and June 30, 2010, respectively Accrued interest receivable Premises and equipment, net Goodwill Bank-owned life insurance Real estate owned (REO) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances, short-term Federal Home Loan Bank advances, long-term Accrued expenses and other liabilities Total liabilities Commitments and contingent liabilities Stockholders’ equity Nonredeemable serial preferred stock, $.01 par value; 25,000,000 shares authorized; issued and outstanding — none — — Common stock, $0.01 par value; 100,000,000 authorized; March 31, 2011 — 9,558,960 shares issued June 30, 2010 — 10,595,640 shares issued 96 Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax 26 32 Unearned employee stock ownership plan (ESOP) shares (5,210 ) (1,706 ) Treasury stock, at cost (March 31, 2011 — none; June 30, 2010 — 1,034,670 shares) — (18,277 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 1 Table of Contents KAISER FEDERAL FINANCIAL GROUP, INC. AND SUBSIDIARY Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars in thousands, except per share data) Three months ended March 31, Nine months ended March 31, Interest income Interest and fees on loans $ Interest on securities, taxable 43 83 Federal Home Loan Bank dividends 8 8 34 35 Other interest 76 Total interest income Interest expense Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses — Net interest income after provision for loan losses Noninterest income Service charges and fees ATM fees and charges Referral commissions 70 74 Gain (loss) on equity method investment 51 (75 ) (69 ) (225 ) Bank-owned life insurance Other noninterest income 10 8 19 36 Total noninterest income Noninterest expense Salaries and benefits Occupancy and equipment ATM expense Advertising and promotional 84 68 Professional services Federal deposit insurance premiums Postage 67 71 Telephone REO and foreclosure expense (gain) 32 (119 ) (129 ) Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income $ Comprehensive income $ Earnings per common share: Basic $ Diluted $ The accompanying notes are an integral part of these unaudited consolidated financial statements 2 Table of Contents KAISER FEDERAL FINANCIAL GROUP, INC. AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) (Dollars in thousands, except per share data) Common Stock Treasury Stock Comprehensive Income Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income, net Unearned ESOP Shares Shares Amount Total Balance June 30, 2010 $ 32 $ ) ) $ )$ Comprehensive income Net income for the nine months ended March 31, 2011 $ — 6,295 Other comprehensive loss – unrealized loss on securities, net of tax (6 ) — (6 ) — — — (6 ) Total comprehensive income $ Dividends declared ($0.25 per share) * — — — ) — (1,373 ) Items relating to Conversion and stock offering: Treasury stock retired pursuant to reorganization ) ) ) — Cancellation of K-Fed Mutual Holding Company shares and fractional shares ) ) — Proceeds from stock offering, net of expense of $4,665 64 — 59,085 Purchase of shares by ESOP pursuant to reorganization — ) — — ) Stock options earned — — 61 — 61 Allocation of stock awards — — 82 — 82 Allocation of ESOP common stock — — 12 — 333 Balance March 31, 2011 $ 96 $ $ $ 26 $ ) — $ — $ * K-Fed Mutual Holding Company waived its receipt of dividends for the quarter ended September 30, 2010 on the shares it owned. The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Table of Contents KAISER FEDERAL FINANCIAL GROUP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Nine months ended March 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Accretion) Amortization of net premiums on securities (1 ) 2 Accretion of net discounts on loan purchases (20 ) (17 ) Amortization of net loan origination costs 62 52 Provision for loan losses Gain on sale of REO (21 ) (128 ) REO direct write-down — Depreciation and amortization Amortization of core deposit intangible 35 48 Loss on equity investment 69 Increase in cash surrender value of bank-owned life insurance (366 ) (366 ) Accretion of debt exchange costs — (4 ) Allocation of ESOP common stock Allocation of stock awards 82 Stock options earned 61 Net change in accrued interest receivable Net change in other assets (4,212 ) Net change in accrued expenses and other liabilities 33 Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities and principal repayments of available-for-sale securities Proceeds from maturities and principal repayments of held-to-maturity securities Net change in interest earning time deposits with other financial institutions Net change in loans (15,929 ) Proceeds from sale of real estate owned Redemption of FHLB stock — Purchases of premises and equipment (913 ) (193 ) Net cash provided by (used in) investing activities (10,855 ) FINANCING ACTIVITIES Repayment of FHLB advances (52,000 ) (60,000 ) Dividends paid on common stock (1,373 ) (1,392 ) Purchase of treasury stock — (115 ) Net change in deposits Net proceeds from stock offering — Purchase of shares by ESOP pursuant to reorganization (3,825 ) — Change in State of California time deposit — (25,000 ) Net cash provided by (used in) financing activities (3,962 ) Net increase (decrease) in cash and cash equivalents (7,568 ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents KAISER FEDERAL FINANCIAL GROUP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business: Kaiser Federal Financial Group, Inc. (the “Company”) is a Maryland corporation that owns all of the outstanding common stock of Kaiser Federal Bank (the “Bank”).It is the successor to K-Fed Bancorp following the completion of the second-step conversion and offering in November 2010.The Company’s primary activity is holding all of the outstanding shares of common stock of Kaiser Federal Bank.The Bank is a federally chartered savings bank headquartered in Covina, California.The Bank’s principal business activity consists of attracting retail deposits from the general public and originating primarily loans secured by first mortgages on owner-occupied, one-to-four family residences and multi-family residences located in its market area.While the Bank originates many types of residential and commercial real estate loans, the majority of its one-to-four family real estate loans have been purchased from other financial institutions. The Company’s business activities generally are limited to passive investment activities and oversight of its investment in the Bank. Unless the context otherwise requires, all references to the Company include the Bank and the Company on a consolidated basis, and prior to November 19, 2010, the Company refers to K-Fed Bancorp and the Bank on a consolidated basis. Basis of Presentation: The financial statements of Kaiser Federal Financial Group, Inc. have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Company’s management, all adjustments consisting of normal recurring accruals necessary for a fair presentation of the financial condition and results of operations for the interim periods included herein have been made. The results of operations for the three and nine months ended March 31, 2011 are not necessarily indicative of the results of operations that may be expected for any other interim period or for the fiscal year ending June 30, 2011. Certain information and note disclosures normally included in the Company’s annual financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes included in the 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission. On November 19, 2010, the Company completed the conversion from a mutual holding company structure to a fully public stock holding company form of organization and related public offering. The Company sold a total of 6,375,000 shares of common stock in the offering at a purchase price of $10.00 per share.The offering raised capital of $59.1 million, which is net of costs of $4.7 million.Concurrent with the completion of the offering shares of K-Fed Bancorp common stock owned by public stockholders were exchanged for 0.7194 shares of the Company’s common stock.All share and per share information in this report for periods prior to the conversion has been revised to reflect the 0.7194:1 conversion ratio on shares outstanding, including shares of the former Mutual Holding Company that were not publically traded. Principles of Consolidation: The consolidated financial statements presented in this quarterly report include the accounts of Kaiser Federal Financial Group, Inc. and its wholly-owned subsidiary, Kaiser Federal Bank. All material intercompany balances and transactions have been eliminated in consolidation. Financial information presented in this report is derived in part from the consolidated financial statements of K-Fed Bancorp and subsidiary prior to November 19, 2010. Use of Estimates: The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and thus actual results could differ from the amounts reported and disclosed herein. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, real estate owned and the valuation of financial instruments. 5 Table of Contents Reclassifications:Some items in prior period financial statements were reclassified to conform to the current presentation. New Accounting Standards: In June 2009, the Financial Accounting Standards Board (“FASB”) issued new authoritative guidance under ASC Topic 860, “Transfers and Servicing,” to enhance reporting about transfers of financial assets, including securitizations, and where companies have continuing exposure to the risks related to transferred financial assets. ASC Topic 860 eliminates the concept of a “qualifying special-purpose entity” and changes the requirements for derecognizing financial assets. ASC Topic 860 also requires additional disclosures about all continuing involvements with transferred financial assets including information about gains and losses resulting from transfers during the period. The new authoritative guidance under ASC Topic 860 is effective at the start of the fiscal year beginning after November 15, 2009. The adoption of this guidance did not have a material impact upon the Company. In June 2009, the FASB issued new authoritative guidance under Statement of Financial Accounting Standard (“SFAS”) No. 167, “Amendments to FASB Interpretation No. 46R.” In December 2009, the FASB issued Accounting Standards Update (“ASU”) No. 2009-17 which provides updates to ASC Topic 810, “Consolidations”This guidance changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting or similar rights should be consolidated. The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. The guidance requires additional disclosures about the reporting entity’s involvement with variable-interest entities and any significant changes in risk exposure due to that involvement as well as its affect on the entity’s financial statements. The new guidance under ASC Topic 810 is effective at the start of the fiscal year beginning after November 15, 2009. The adoption of this guidance did not have a material impact upon the Company. In July2010, the FASB amended existing guidance related to financing receivables and the allowance for credit losses, which requires further disaggregated disclosures that improve financial statement users’ understanding of 1) the nature of an entity’s credit risk associated with its financing receivables and 2) the entity’s assessment of that risk in estimating its allowance for credit losses as well as changes in the allowance and the reasons for those changes. The new and amended disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. The disclosures about activity that occurs during a reporting period were effective for interim and annual reporting periods beginning on or after December15, 2010. The adoption of this standard did not have a material effect on the Company’s results of operations or financial position, but required expansion of the Company’s disclosures. In April 2011, the FASB amended existing guidance to assist creditors in determining whether a modification of the terms of a receivable meets the definition of a troubled debt restructuring (“TDR”).The guidance does not change previous standards that a restructuring of debt constitutes a TDR “if the creditor for economic or legal reasons related to the debtor’s financial difficulties grants a concession to the debtor that it would not otherwise consider,” but provides clarification on determining whether a debtor is in financial difficulty and if a concession was granted.The guidance is effective for interim and annual periods beginning on or after June 15, 2011, and should be applied retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption.Early adoption is permitted.The adoption of this guidance is not expected to have a material effect on the Company’s results of operations or financial position. 6 Table of Contents Note 2 – Earnings Per Share Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period. Employee Stock Ownership Plan (“ESOP”) shares are considered outstanding for this calculation unless unearned. All outstanding unvested share-based payment awards that contain rights to nonforfeitable dividends are considered participating securities for this calculation and had an immaterial impact on the calculation for the three and nine months ended March 31, 2011 and 2010.Diluted earnings per common share include the dilutive effect of additional potential common shares issuable under stock options. Three months ended March 31, Nine months ended March 31, Basic (Dollars in thousands, except per share data) Net income $ $ $ Weighted average common shares outstanding Basic earnings per share $ $ $ Diluted Net income $ $ $ Weighted average common shares outstanding Dilutive effect of stock options — — — Average shares and dilutive potential common shares Diluted earnings per share $ $ $ For the three and nine months ended March 31, 2011 outstanding stock options to purchase 304,515 shares, respectively were anti-dilutive and not considered in computing diluted earnings per common share. For the three and nine months ended March 31, 2010 outstanding stock options to purchase 348,500 shares were anti-dilutive and not considered in computing diluted earnings per common share. 7 Table of Contents Note 3 – Fair Value Measurements FASB ASC 820-10 establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The fair values of securities available-for-sale are determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs) or matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (Level 2 inputs). There were no financial or nonfinancial instruments transferred in or out of Level 1, 2, or 3 input categories during the three or nine months ended March 31, 2011 and 2010. The fair value of impaired loans with specific allocations of the allowance for loan losses is generally based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are typically significant and result in a Level 3 classification of the inputs for determining fair value. Nonrecurring adjustments to certain real estate properties classified as real estate owned are measured at the lower of carrying amount or fair value, less costs to sell. Fair values are generally based on third party appraisals of the property, resulting in a Level 3 classification. In cases where the carrying amount exceeds the fair value, less costs to sell, an impairment loss is recognized. As of March 31, 2011 and June 30, 2010, there were no liabilities measured at fair value. Assets measured at fair value on a recurring basis are summarized in the following table: Fair Value Measurements Using Assets at March 31, 2011: Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (Dollars in thousands) Available-for-sale securities Mortgage-backed securities (residential) $ $
